UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from February 1, 2012 to February 29, 2012 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Identification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 1100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. The interest of Discover Card Execution Note Trust (the "Note Issuance Trust") in credit card receivables is held solely in the form of an interest in a collateral certificate issued by Discover Card Master Trust I (the "Master Trust"). No assets securitized by Discover Bank, the depositor, and held by the Master Trust were the subject of a demand to repurchase or replace for breach of representations and warranties during the monthly distribution period from February 1, 2012 to February 29, 2012. 2 Delay of Commencement of Accumulation Period: On February 6, 2012, the commencement of the Accumulation Periods or Liquidation Periods for certain tranches of DiscoverSeries Notes was delayed, pursuant to the terms of the Amended and Restated Indenture Supplement, dated as of June 4, 2010, as amended, by and between the Note Issuance Trust as Issuer and U.S. Bank National Association (the "Indenture Trustee") as Indenture Trustee, and the applicable terms documents thereto. Class A(2009-1) DiscoverSeries Notes. The commencement of the Accumulation Period for the Class A(2009-1) DiscoverSeries Notes was delayed until May 1, 2012 (the first day of the Due Period related to the June 2012 Distribution Date). Class A(2009-2) DiscoverSeries Notes. The commencement of the Accumulation Period for the Class A(2009-2) DiscoverSeries Notes was delayed until July 1, 2012 (the first day of the Due Period related to the August 2012 Distribution Date). Class A(2007-2), Class A(2008-4), Class A(2010-1), and Class A(2011-2) DiscoverSeries Notes. The commencement of the Accumulation Period for each of the Class A(2007-2), Class A(2008-4), Class A(2010-1), and Class A(2011-2) DiscoverSeries Notes was delayed until September 1, 2012 (the first day of the Due Period related to the October 2012 Distribution Date). Class A(2010-A) DiscoverSeries Notes. The commencement of the Liquidation Period for the Class A(2010-A) DiscoverSeries Notes was delayed until October 1, 2012 (the first day of the Due Period related to the November 2012 Distribution Date). Class B(2011-2), Class B(2011-3), Class C(2011-2), and Class C(2011-3) DiscoverSeries Notes. The commencement of the Accumulation Period for each of the Class B(2011-2), Class B(2011-3), Class C(2011-2), and Class C(2011-3) DiscoverSeries Notes was delayed until December 1, 2012 (the first day of the Due Period related to the January 2013 Distribution Date). Class B(2011-1) and Class C(2011-1) DiscoverSeries Notes. The commencement of the Accumulation Period for each of the Class B(2011-1) and Class C(2011-1) DiscoverSeries Notes was delayed until January 1, 2013 (the first day of the Due Period related to the February 2013 Distribution Date). 3 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Class A(2012-1) Notes On February 8, 2012, $1,000,000,000 principal amount of DiscoverSeries Class A(2012-1) Notes (the Class A(2012-1) Notes) were issued pursuant to the Indenture, dated as of July 26, 2007, as amended by the First Amendment to Indenture dated as of June 4, 2010 (the "Indenture"), as supplemented by the Amendment and Restated Indenture Supplement dated as of June 4, 2010 (the "Indenture Supplement"), and the Class A(2012-1) Terms Document, dated as of February 8, 2012, as the same may be further amended, supplemented, restated, amended and restated, replaced or otherwise modified from time to time, each between the Note Issuance Trust and U.S. Bank National Association, as Indenture Trustee. The issuance was underwritten by Merrill Lynch, Pierce, Fenner & Smith Incorporated and RBC Capital Markets, LLC, as lead underwriters, and by Barclays Capital Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBS Securities Inc. and Wells Fargo Securities, LLC, as co-underwriters, pursuant to the Underwriting Agreement, and related Terms Agreement, in each case dated February 1, 2012, among the Note Issuance Trust, Discover Bank, Merrill Lynch, Pierce, Fenner & Smith Incorporated and RBC Capital Markets, LLC. Information regarding the Class A(2012-1) Notes and the sale thereof has been previously disclosed in the prospectus dated January 31, 2012, and the prospectus supplement thereto dated February 1, 2012 (collectively, the "Class A(2012-1) Prospectus"), each previously filed by us with the Securities and Exchange Commission on February 2, 2012 (file numbers 333-167413, 333-167413-01 and 333-167413-02). The Note Issuance Trust paid the proceeds from the sale of the Class A(2012-1) Notes to Discover Bank in exchange for a $1,000,000,000 increase in the investor interest in receivables represented by the collateral certificate. Discover Bank added these proceeds to its general funds. The Note Issuance Trust owns the Series 2007-CC collateral certificate issued by the Master Trust pursuant to the Second Amended and Restated Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of June 4, 2010, between Discover Bank and U.S. Bank National Association as Trustee, and the Series 2007-CC Supplement, as amended (the "Series 2007-CC Supplement"), dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee of the Master Trust. The Note Issuance Trust issues DiscoverSeries notes secured by the collateral certificate and its other assets. Allocations of cash flows from the asset pool and any expenses or losses by the Master Trust to the holders of trust certificates issued by the Master Trust, including the collateral certificate, are described in the Class A(2012-1) Prospectus. Allocations of cash flows from the asset pool and any expenses or losses by the Indenture Trustee to the holders of the notes are also described in the Class A(2012-1) Prospectus. 4 In general, the subordinated notes of the DiscoverSeries serve as credit enhancement for all of the senior notes of the DiscoverSeries, regardless of whether the subordinated notes are issued before, at the same time as or after the senior notes of the DiscoverSeries. The Class A(2012-1) Notes receive credit enhancement through the subordination of interest and principal payments on Class B notes, Class C notes and Class D notes and through loss protection provided by such notes. The amount of subordination available to provide credit enhancement to any tranche of notes is limited by its available subordinated amount of each class of notes that is subordinated to it. Each senior tranche of notes has access to credit enhancement from those subordinated notes only in an amount not exceeding its required subordinated amount minus the amount of usage of that required subordinated amount. When we refer to  usage of the required subordinated amount , we refer to the amount by which the nominal liquidation amount of subordinated notes providing credit enhancement to that tranche of senior notes has declined as a result of losses relating to charged-off receivables and the application of subordinated notes principal allocation to pay interest on senior classes and servicing fees. Relative priority among notes and the rights to the underlying pool assets are more fully described in the Class A(2012-1) Prospectus. Class C(2012-1) Notes and Class B(2012-1) Notes Class C(2012-1) Notes. On February 28, 2012, $370,000,000 aggregate principal amount of DiscoverSeries Class C(2012-1) Notes (the Class C(2012-1) Notes) were issued pursuant to the Indenture, as supplemented by the Indenture Supplement and the Class C(2012-1) Terms Document, dated as of February 28, 2012, each between the Note Issuance Trust, as Issuer, and U.S. Bank National Association, as Indenture Trustee. The Class C(2012-1) Notes were privately offered and issued in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended (the "Act"). The Class C(2012-1) Notes were sold at a discount for cash, do not bear interest or receive coupon payments and are not subject to underwriting discounts or commissions. The initial Outstanding Dollar Principal Amount was $360,031,460 reflecting a discount of $9,968,540. Class B(2012-1) Notes. On February 28, 2012, $290,000,000 aggregate principal amount of DiscoverSeries Class B(2012-1) Notes (the Class B(2012-1) Notes) were issued pursuant to the Indenture, as supplemented by the Indenture Supplement and the Class B(2012-1) Terms Document, dated as of February 28, 2012, each between the Note Issuance Trust, as Issuer, and U.S. Bank National Association, as Indenture Trustee. The Class B(2012-1) Notes were privately offered and issued in reliance upon the exemption contained in Section 4(2) of the Act. The Class B(2012-1) Notes were sold at a discount for cash, do not bear interest or receive coupon payments and are not subject to underwriting discounts or commissions. The initial Outstanding Dollar Principal Amount was $285,343,180 reflecting a discount of $4,656,820. The Class B(2012-1) and Class C(2012-1) Notes are secured by the collateral certificate and the Note Issuance Trust's other assets. Allocations of cash flows from the asset pool and any expenses or losses by the Master Trust to the holders of trust certificates issued by the Master Trust, including the collateral certificate, are described in the Class A(2012-1) Prospectus. Allocations of cash flows from the asset pool and any expenses or losses by the Indenture Trustee to the holders of Notes are also described in the Class A(2012-1) Prospectus. The Note Issuance Trust paid the proceeds of $645,374,640 from the sale of the Class B(2012-1) Notes and the Class C(2012-1) Notes to Discover Bank in exchange for a $660,000,000 increase in the investor interest in receivables represented by the collateral certificate. Discover Bank added these proceeds to its general funds. 5 The Class B(2012-1) Notes and Class C(2012-1) Notes are subordinated in right of payment of principal and interest to the Class A notes, bear losses before the Class A notes and provide loss protection to the Class A notes of the DiscoverSeries. The Class C(2012-1) Notes are also subordinated in right of payment of principal and interest to the Class B notes, bear losses before the Class B notes and provide loss protection to the Class B notes of the DiscoverSeries. Principal amounts allocable to subordinated notes may be applied to make interest payments on senior notes of the DiscoverSeries or to pay servicing fees on the receivables. Although the amount of loss protection provided by any Class B or Class C notes, as applicable, is limited to its proportionate share of the required subordinated amount of such class of notes for the applicable senior class of notes of the DiscoverSeries and may vary over time, at any time it is possible that the entire nominal liquidation amount of any tranche of Class B or Class C notes will provide loss protection to the senior notes of the DiscoverSeries. Relative priority among notes and rights to the underlying pool assets are more fully described in the Class A(2012-1) Prospectus. In general, the subordinated notes of the DiscoverSeries serve as credit enhancement for all of the senior notes of the DiscoverSeries, regardless of whether the subordinated notes are issued before, at the same time as or after the senior notes of the DiscoverSeries. The Class B(2012-1) Notes receive credit enhancement through the subordination of interest and principal payments on Class C and Class D notes and through loss protection provided by such notes. The Class C(2012-1) Notes receive credit enhancement through the subordination of interest and principal payments on Class D notes and through loss protection provided by such notes. The amount of subordination available to provide credit enhancement to any tranche of notes is limited by its available subordinated amount of each class of notes that is subordinated to it. Each senior tranche of notes has access to credit enhancement from those subordinated notes only in an amount not exceeding its required subordinated amount minus the amount of usage of that required subordinated amount. When we refer to  usage of the required subordinated amount , we refer to the amount by which the nominal liquidation amount of subordinated notes providing credit enhancement to that tranche of senior notes has declined as a result of losses relating to charged-off receivables and the application of subordinated notes principal allocation to pay interest on senior classes and servicing fees. Relative priority among notes and the rights to the underlying pool assets are more fully described in the Class A(2012-1) Prospectus. Increase in Principal Amount of Class D(2009-1) Notes 6 On February 8, 2012 and February 28, 2012, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement (the Note Purchase Agreement), dated as of July 2, 2009, among Note Issuance Trust, as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, as the same may be further amended, supplemented, restated, amended and restated, replaced or otherwise modified from time to time, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association, as Indenture Trustee, increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes on February 8, 2012 was in the amount of $136,363,637, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $1,866,818,183. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes on February 28, 2012 was in the amount of $89,999,999, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $1,956,818,182. The Class D(2009-1) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Act. The Class D(2009-1) Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. In connection with this increase, the investor interest in receivables represented by the collateral certificate issued by the Master Trust that secures the DiscoverSeries Notes was increased by $136,363,637 on February 8, 2012 and $89,999,999 on February 28, 2012. The Note Issuance Trust paid the net proceeds from this issuances to Discover Bank in exchange for increases in the investor interest in receivables represented by the collateral certificate. Item 8. Other Information Class A(2011-A) Notes. On February 23, 2012, the Note Issuance Trust, as Issuer of the DiscoverSeries Class A(2011-A) Notes (the Notes), Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the committed purchaser and purchaser of the Notes and their agent agreed to (i) extend the existing expected maturity date of the Notes to March 17, 2014; (ii) extend the existing expected principal payment date of the Notes to March 17, 2014 (except as otherwise may be specified with respect to an increase in the outstanding dollar principal amount of the Notes); (iii) extend the existing termination date for the note purchase commitments to January 31, 2014; (iv) extend the existing legal maturity date of the Notes to September 15, 2016; and (v) extend the existing liquidation commencement date of the Notes to February 1, 2014 (except as otherwise may be specified with respect to an increase in the outstanding dollar principal amount of the Notes). 7 No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding. Discover Bank, as beneficiary under the trust agreement for the Note Issuance Trust, may also direct the Note Issuance Trust to issue additional notes and may agree to increase the investor interest in receivables represented by the collateral certificate by a corresponding amount. Discover Bank may, in its sole discretion, subject to certain limitations, designate additional credit card accounts originated by Discover Bank or its affiliates, the receivables in which are to be added to the Master Trust, or convey interests in other credit card receivables pools to the Master Trust. In addition, Discover Bank will be required to designate additional credit card accounts, the receivables in which are to be added to the Master Trust, if the aggregate amount of principal receivables in the Master Trust on the last day of any month is less than a minimum level that relates to the sum of investor interests for all series then outstanding. Discover Bank, subject to certain limitations, may, but is not obligated to, remove credit card accounts from the Master Trust. These limitations include confirmation that, notwithstanding the removal of accounts, the minimum principal receivables balance in the Master Trust will be maintained and affirmation from rating agencies that the removal will not cause a lowering or withdrawal of their then current ratings on any class of any outstanding series of certificates. 8 Item 9. Exhibits. Exhibit No. Description Series 2007-CC Monthly Statement. DiscoverSeries Monthly Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DISCOVER BANK (Depositor) Date: March 15, 2012 /s/ Michael F. Rickert Michael F. Rickert Vice President, Chief Financial Officer and Treasurer 9 Exhibit Index Exhibit No. Description Series 2007-CC Monthly Statement. DiscoverSeries Monthly Statement. 10
